Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  157092                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  JERMAINE HARRIS, Personal Representative                                                          Elizabeth T. Clement,
  of the Estate of ANNIE RUTH FLIE,                                                                                  Justices
                 Plaintiff-Appellant,
  v                                                                SC: 157092
                                                                   COA: 333389
                                                                   Wayne CC: 14-006622-NH
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD HOSPITAL & MEDICAL CENTER,
  ANAND HIREMATH, M.D., LUNINGNING V.
  REGALADO, M.D., NORMITA VICENCIO,
  M.D., PC, WILLIAM I. MICHELS, III, D.O., and
  DEARBORN FAMILY CLINIC, PC,
              Defendants,
  and
  JOSEPH C. FINCH, D.O., and JOSEPH C.
  FINCH, D.O., PC,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2018
           t0927
                                                                              Clerk